Citation Nr: 0610574	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for onychomycosis 
secondary to diabetes mellitus.

2.  Entitlement to service connection for cataracts secondary 
to diabetes mellitus.  

3.  Entitlement to an initial rating higher than 10 percent 
for diabetic retinopathy.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied entitlement to 
service connection for cataracts and onychomycosis and 
assigned a 10 percent rating for diabetic retinopathy.


FINDINGS OF FACT

1.  Onychomycosis did not begin during or as a consequence of 
service and is not proximately due to or aggravated by 
diabetes mellitus.

2.  Bilateral cataracts did not begin during or as a 
consequence of service and are not proximately due to or 
aggravated by diabetes mellitus.

3.  Loss of visual acuity and depression of visual field are 
not attributable to diabetic retinopathy, and the veteran 
does not experience other significant impairments because of 
diabetic retinopathy.  


CONCLUSION OF LAW

1.  Onychomycosis was not incurred in active service or as a 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Cataracts were not incurred in active service or as a 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  Criteria for a rating higher than 10 percent for diabetic 
retinopathy has not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.75-4.84a, Diagnostic Code 
6006 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a claim 
of service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

In a letter dated in September 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for service connection for cataracts and 
onychomycosis, including what part of that evidence the 
veteran was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  The 
letter did not notify the veteran of the information and 
evidence necessary to demonstrate the degree of disability or 
the effective date of a potential award.  The Board finds 
that the lack of notice is not prejudicial in this case; 
because service connection for cataracts and onychomycosis is 
denied in this decision, VA will not assign a rating or an 
effective date for compensation for those disabilities.  

In a letter dated in October 2003, VA notified the veteran of 
the information and evidence needed to substantiate his claim 
for an increased rating for retinopathy,
including what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
The letter also generally advised the veteran to submit any 
additional information in support of his claim.  The letter 
did not notify the veteran of the information and evidence 
necessary to demonstrate the effective date of the 
disability.  The Board finds that the lack of notice is not 
prejudicial in this case because the RO assigned the earliest 
effective date for compensation for diabetic retinopathy 
permitted under governing regulations.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice in March 2003, prior to the June 2003 AOJ 
decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
The veteran requested a hearing before the Board in his May 
2004 substantive appeal, but he withdrew that request in July 
2004.   All known and available records relevant to the issue 
on appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection is established 
with evidence that the veteran sustained an in-service injury 
or disease, that the veteran developed a chronic disability, 
and that the in-service injury or disease proximately 
resulted in the disability.  See, e.g., Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection may also be 
granted for a disability medically shown to be proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

I.  Onychomycosis 

The veteran alleges that onychomycosis is related to diabetes 
mellitus.  His wife avers that the veteran has experienced 
onychomycosis since he was diagnosed as having diabetes 
mellitus in the early 1980s.  The veteran additionally 
implies that onychomycosis was incurred in service as a 
result of environmental factors; he asserts that he was 
regularly given foot powder during service to preclude any 
complications caused by the damp and muddy conditions.  

The veteran's service medical records do not indicate that 
the veteran complained of or sought treatment for foot 
problems during service.  Private physicians diagnosed 
onychomycosis in September 1992 and October 2002.  During a 
February 2003 VA examination, the examiner diagnosed a 
history of mild onychomycosis, but found no evidence of a 
severe active condition.  The examiner opined that the 
condition was not likely caused by diabetes.

The evidence does not demonstrate that onychomycosis is 
related to service.  Although the veteran received 
preventative care during service, there is no evidence that 
he incurred any foot disease during active service.  In 
addition, he did not manifest a continuity of symptomatology 
after his discharge; evidence of record indicates that the 
veteran was first diagnosed as having onychomycosis in 1992, 
more than twenty years after his discharge from service.  No 
medical opinion attributes onychomycosis to the veteran's 
period of service.

The evidence also fails to establish a nexus between 
onychomycosis and diabetes mellitus.  The veteran's wife 
implies that the simultaneous manifestation of diabetes and 
onychomycosis evidences a relationship between the 
conditions.  Although the veteran's wife is competent to 
describe the veteran's symptoms, she lacks the medical 
expertise necessary to establish a relationship between 
diabetes and onychomycosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  A VA examiner 
specifically found that onychomycosis was not caused by 
diabetes, and there is no medical evidence of record 
contradicting that opinion.  

The veteran's wife alleges that the veteran should be 
compensated for his disability regardless of its severity.  
If there was evidence that onychomycosis was incurred in 
service or as a result of a service-connected disability, VA 
would compensate the veteran for limitations caused by the 
condition, however minimal.  Unfortunately, there is no 
evidence establishing that relationship, and the Board cannot 
extend VA regulations to allow compensation for a disability 
that is unrelated to service.  

The veteran's wife also argues that the veteran did not 
exhibit symptoms of diabetes mellitus during service, but is 
nevertheless compensated for that disability and should be 
similarly compensated for onychomycosis.  VA granted 
entitlement to compensation for diabetes mellitus, despite a 
post-service diagnosis, because VA regulations provide a 
presumption that diabetes was caused by herbicide exposure in 
veterans who served in the Republic of Vietnam.  There is no 
such presumption for onychomycosis.  Because there is no such 
presumption, the Board cannot find that the condition is 
related to service or a service-related condition, and 
service connection for onychomycosis must be denied.

II.  Bilateral Cataracts 

The veteran alleges that bilateral cataracts are related to 
diabetes mellitus.  The veteran's wife asserts that medical 
treatises verify that diabetes can cause or aggravate 
cataracts.  

The veteran's service medical records do not indicate that 
the veteran experienced any eye disease or injury during 
service.  VA physicians diagnosed bilateral cataracts in 
February 2001.  During a February 2003 VA examination, the 
veteran complained that his vision had worsened for the last 
year, and the examiner found that the veteran was legally 
blind.  The examiner noted dense senile cataracts and opined 
that cataracts were more likely than not caused by advancing 
age.  Physicians performed cataract surgery in 2003 and 2004.  
During a VA examination in April 2005, the examiner found 
evidence of suture irritation in both eyes and diagnosed 
postoperative iritis of the left eye. 

The evidence of record does not demonstrate that cataracts 
are related to service or a service-connected disability.  
The veteran did not complain of progressive vision loss or 
other eye problems during service, and he did not manifest a 
continuity of symptomatology following service; evidence of 
record does not indicate that the veteran was diagnosed as 
having cataracts until 2001, more than thirty years after his 
discharge from service.  In addition, there is no medical 
opinion of record attributing the origin or severity of 
cataracts to diabetes mellitus.  A VA examiner identified 
advancing age as the probable cause of cataracts.  

The veteran's wife asserts that medical treatises indicate 
that diabetes may aggravate cataracts.  Although treatises 
may provide relevant information about symptoms of diabetes, 
they offer no direct, individualized evidence that diabetes 
mellitus affects the severity of the veteran's age-related 
cataracts.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (noting that generic treatise evidence is usually too 
general and inconclusive to demonstrate specific elements of 
veterans' claims).  The Board finds that this generalized 
evidence fails to rebut a specific finding by a VA examiner 
that the veteran's cataracts were not related to diabetes 
mellitus.

The veteran's wife argues that VA errs in denying 
compensation for cataracts when VA awards compensation for 
impotency secondary to diabetes mellitus.  VA awarded 
entitlement to compensation for impotency because medical 
evidence of record indicated that impotency was directly 
attributable to diabetes mellitus.  There is no comparable 
evidence demonstrating that cataracts are caused by diabetes.  
Therefore, because there is no evidence that cataracts are 
related to service or a service-connected disability, service 
connection for cataracts must be denied.  

Increased Rating

The veteran's wife implies that the veteran's loss of visual 
acuity manifests severe diabetic retinopathy.  She argues 
that medical evidence indicates that blurred vision is a 
primary symptom of diabetic retinopathy, especially for 
individuals with a long history of diabetes.  

During an April 2001 consultation at a VA medical center, a 
physician noted that the veteran's severe loss of visual 
acuity was probably caused by diabetic retinopathy.  The 
physician noted that vision loss was possibly related to 
cataracts.  

During a VA examination in February 2003, the examiner noted 
diabetic retinopathy of both of the veteran's eyes.  There 
was evidence of scattered dot and blot hemorrhages and hard 
exudates, but the examiner found no significant evidence of 
macular edema or afferent pupil defect.  Testing revealed 
that the veteran was legally blind, but the examiner 
identified cataracts as the cause of vision loss.

During an April 2005 VA examination, the examiner found that 
the degree of diabetic retinopathy was of no consequence in 
either eye.  The cup-to-disk ratio was .3 in each eye, but 
the disk, maculae, and vessels were otherwise within normal 
limits.  Both pupils were normal aside from an abnormality 
related to a prior left-eye cataract surgery.  Uncorrected 
vision was 20/200 in both eyes and there was evidence of 
severe depression of the veteran's entire visual field; 
however, the examiner opined that the cause of the depressed 
visual field was nonorganic. 

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Diabetic retinopathy is evaluated as 10 percent disabling 
under Diagnostic Code 6006, which allows for the assignment 
of rating based on retinitis.  See 38 C.F.R. § 4.84a.  
Although no diagnostic code specifically directs evaluation 
of retinopathy, unlisted medical conditions may be rated 
under the criteria of a closely related disease or injury if 
the conditions are closely analogous in terms of affected 
functions, anatomical localization, and symptomatology.  See 
38 C.F.R. § 4.20.  

Diagnostic Codes 6000 through 6009 provide for evaluation of 
diseases of the eye under general criteria, which provides 
that chronic forms of the diseases listed in those diagnostic 
codes are rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity.  An additional 10 percent rating is 
combined during active pathology.  The minimum evaluation 
during active pathology is 10 percent.  See 38 C.F.R. § 
4.84a.  

Because there is evidence of mild diabetic retinopathy of 
both eyes, a rating of 10 percent for continuance of active 
pathology is warranted under Diagnostic Code 6006.  A higher 
rating is not warranted because the veteran does not complain 
of pain, and there is no evidence that the veteran requires 
rest or experiences episodes of incapacity.  The veteran 
exhibits severe loss of visual acuity and visual field, but 
VA physicians found that those impairments are unrelated to 
retinopathy.  In 2001, a VA physician opined that loss of 
visual acuity was probably attributable to retinopathy; 
however, the physician identified cataracts as a possible 
cause of vision loss, and subsequent, more comprehensive 
examinations confirmed that opinion.  Consequently, because 
retinopathy does not result in significant limitations, a 10 
percent rating is assigned for continuance of active 
pathology.

The veteran's wife argues that a higher rating is warranted 
based on the veteran's severe vision loss.  She states that 
general medical evidence indicates that blurred vision is a 
primary manifestation of diabetic retinopathy.  Although that 
reference to medical treatise evidence provides relevant 
information about common symptoms of diabetic retinopathy, it 
offers no direct, individualized evidence that the veteran's 
symptomatology is related to diabetic retinopathy.  See 
Libertine, 9 Vet. App. at 523.  The Board acknowledges and 
regrets that the veteran experiences severe loss of visual 
acuity, but generalized medical evidence does not have 
probative value sufficient to override the specific medical 
finding that the veteran's vision loss is not attributable to 
retinopathy.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (stating that the Board may consider only 
independent medical evidence to support its findings, and 
cannot refute expert medical conclusions of record with its 
own unsubstantiated medical conclusions).  Therefore, the 
Board finds that the veteran does not experience impairments 
related to diabetic retinopathy sufficient to warrant a 
rating higher than 10 percent.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

The veteran has not identified any specific factors which may 
be considered exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not been hospitalized 
for retinopathy, and the evidence of record does not 
demonstrate any exceptional limitation due to the veteran's 
disability beyond that contemplated in the schedule of 
ratings.  Furthermore, a compensable rating is recognition of 
any loss of industrial capacity resulting from retinopathy.   
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  See also 38 
C.F.R. § 4.1 ("the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  
Consequently, the Board finds that the schedular evaluation 
assigned in this decision adequately reflects the veteran's 
clinically established impairments, and an extraschedular 
rating is denied.
.

ORDER

Service connection for onychomycosis is denied.

Service connection for cataracts is denied.

An initial rating higher than 10 percent for diabetic 
retinopathy is denied.





____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


